
	
		I
		111th CONGRESS
		1st Session
		H. R. 2227
		IN THE HOUSE OF REPRESENTATIVES
		
			May 4, 2009
			Mr. Tim Murphy of
			 Pennsylvania (for himself, Mr.
			 Abercrombie, Mrs. Capito,
			 Mr. Costa,
			 Mr. Wilson of South Carolina,
			 Mr. Walz, and
			 Mr. Terry) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources, and in addition to the Committees on
			 Oversight and Government
			 Reform, Energy and
			 Commerce, Ways and
			 Means, Science and
			 Technology, Transportation and Infrastructure,
			 Education and Labor,
			 the Budget,
			 Rules, and
			 the Judiciary, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To greatly enhance America’s path toward energy
		  independence and economic and national security, to conserve energy use, to
		  promote innovation, to achieve lower emissions, cleaner air, cleaner water, and
		  cleaner land, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the American Conservation and Clean
			 Energy Independence Act.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Offshore leasing and other energy provisions
					Subtitle A—Offshore Leasing
					Sec. 101. Leasing program considered approved.
					Sec. 102. Lease sales.
					Sec. 103. Seaward boundaries of States.
					Sec. 104. Military operations.
					Sec. 105. Coordination with Adjacent States.
					Sec. 106. Gulf of Mexico oil and gas.
					Sec. 107. Sharing of revenues.
					Sec. 108. Inventory of offshore energy resources.
					Sec. 109. Prohibitions on surface occupancy and other
				appropriate environmental safeguards.
					Subtitle B—Expedited judicial review
					Sec. 121. Definitions.
					Sec. 122. Exclusive jurisdiction over causes and claims
				relating to covered oil and natural gas activities.
					Sec. 123. Time for filing petition; standing.
					Sec. 124. Timetable.
					Sec. 125. Limitation on scope of review and relief.
					Sec. 126. Presidential waiver.
					Sec. 127. Legal fees.
					Sec. 128. Exclusion.
					Subtitle C—Other energy provisions
					Sec. 131. Elimination of restriction on energy alternatives and
				energy efficiency.
					Sec. 132. Policies regarding buying and building
				American.
					Sec. 133. Clean coal technology deployment grant and loan
				program.
					Title II—Modifying the Strategic Petroleum Reserve and funding
				conservation and energy research and development
					Sec. 201. Findings.
					Sec. 202. Definitions.
					Sec. 203. Objectives.
					Sec. 204. Modification of the Strategic Petroleum
				Reserve.
					Sec. 205. Energy Independence and Security Fund.
					Title III—Cleaner Energy Production and Energy Conservation
				Incentives
					Sec. 301. Extension of renewable energy credit.
					Sec. 302. Extension of renewable energy credit.
					Sec. 303. Extension of credit for alternative fuel
				vehicles.
					Sec. 304. Extension of alternative fuel vehicle refueling
				property credit.
					Sec. 305. Extension of credit for energy efficient
				appliances.
					Sec. 306. Extension of credit for nonbusiness energy
				property.
					Sec. 307. Extension of credit for residential energy efficient
				property.
					Sec. 308. Extension of new energy efficient home
				credit.
					Sec. 309. Extension of energy efficient commercial buildings
				deduction.
					Sec. 310. Extension of energy credit.
					Sec. 311. Extension of credit for clean renewable energy
				bonds.
					Sec. 312. Extension of credits for biodiesel and renewable
				diesel.
					Title IV—Increase Diversification and Efficiency of America’s
				Transportation and Electric System
					Subtitle A—Diversification of Fuel Source for America’s
				Short-Haul Transportation System
					Sec. 401. Minimum Federal fleet requirement.
					Sec. 402. Use of HOV facilities by light-duty plug-in electric
				drive vehicles.
					Sec. 403. Recharging infrastructure.
					Sec. 404. Loan guarantees for advanced battery
				purchases.
					Sec. 405. Study of end-of-useful life options for motor vehicle
				batteries.
					Sec. 406. Study and demonstration electrification of postal
				fleet.
					Sec. 407. Maximum weight study for energy efficiency and
				safety.
					Subtitle B—Incentives for Diversification of
				Transportation
					Sec. 420. Amendment of 1986 Code.
					Sec. 421. Extension of credit for medium and heavy-duty hybrid
				vehicles.
					Sec. 422. Extension of credit and extension of temporary
				increase in credit for alternative fuel vehicle refueling property.
					Sec. 423. Extension and expansion of credit for new qualified
				plug-in electric drive motor vehicles.
					Sec. 424. Extension of credit for certain plug-in electric
				vehicles.
					Sec. 425. Credit for new qualified plug-in electric drive motor
				vehicles.
					Sec. 426. Tax credit for most efficient vehicle in
				class.
					Sec. 427. Study of development of common standards for PHEVs
				and EVs between the United States, Europe and Asia.
					Subtitle C—Low Carbon Diversification of Electric
				System
					Sec. 431. Innovative low-carbon loan guarantee
				program.
				
			IOffshore leasing
			 and other energy provisions
			AOffshore
			 Leasing
				101.Leasing program
			 considered approved
					(a)In
			 generalThe Draft Proposed
			 Outer Continental Shelf Oil and Gas Leasing Program 2010–2015 issued by the
			 Secretary of the Interior (referred to in this section as the
			 Secretary) under section 18 of the Outer Continental Shelf Lands
			 Act (43 U.S.C. 1344) is considered to have been approved by the Secretary as a
			 final oil and gas leasing program under that section, and is considered to be
			 in full compliance with and in accordance with all requirements of the Outer
			 Continental Shelf Lands Act.
					(b)Final
			 environmental impact statementThe Secretary is considered to have issued
			 a final environmental impact statement for the program described in subsection
			 (a) in accordance with all requirements under section 102(2)(C) of the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)).
					102.Lease sales
					(a)Outer
			 Continental Shelf
						(1)In
			 generalExcept as provided in paragraph (2), not later than 30
			 days after the date of enactment of this Act and every 270 days thereafter, the
			 Secretary of the Interior (referred to in this section as the
			 Secretary) shall conduct a lease sale in each outer Continental
			 Shelf planning area for which the Secretary determines that there is a
			 commercial interest in purchasing Federal oil and gas leases for production on
			 the outer Continental Shelf.
						(2)Subsequent
			 determinations and salesIf the Secretary determines that there
			 is not a commercial interest in purchasing Federal oil and gas leases for
			 production on the outer Continental Shelf in a planning area under this
			 subsection, not later than 2 years after the date of enactment of the
			 determination and every 2 years thereafter, the Secretary shall—
							(A)determine whether
			 there is a commercial interest in purchasing Federal oil and gas leases for
			 production on the outer Continental Shelf in the planning area; and
							(B)if the Secretary
			 determines that there is a commercial interest described in subparagraph (A),
			 conduct a lease sale in the planning area.
							(b)Renewable energy
			 and maricultureThe Secretary may conduct commercial lease sales
			 of resources owned by United States—
						(1)to produce
			 renewable energy (as defined in section 203(b) of the Energy Policy Act of 2005
			 (42 U.S.C. 15852(b))); or
						(2)to cultivate
			 marine organisms in the natural habitat of the organisms.
						103.Seaward boundaries
			 of States
					(a)Seaward
			 boundariesSection 4 of the Submerged Lands Act (43 U.S.C. 1312)
			 is amended by striking three geographical miles each place it
			 appears and inserting 12 nautical miles.
					(b)Conforming
			 amendmentsSection 2 of the Submerged Lands Act (43 U.S.C. 1301)
			 is amended—
						(1)in subsection
			 (a)(2), by striking three geographical miles and inserting
			 12 nautical miles; and
						(2)in subsection
			 (b)—
							(A)by striking
			 three geographical miles and inserting 12 nautical
			 miles; and
							(B)by striking
			 three marine leagues and inserting 12 nautical
			 miles.
							(c)Effect of
			 amendments
						(1)In
			 generalSubject to paragraphs
			 (2) through (4), the amendments made by this section shall not effect Federal
			 oil and gas mineral rights and should not effect the States’ current authority
			 within existing State boundaries.
						(2)Existing
			 leasesThe amendments made by this section shall not affect any
			 Federal oil and gas lease in effect on the date of enactment of this
			 Act.
						(3)Taxation
							(A)In
			 generalA State may exercise all of the sovereign powers of
			 taxation of the State within the entire extent of the seaward boundaries of the
			 State (as extended by the amendments made by this section).
							(B)LimitationNothing
			 in this paragraph affects the authority of a State to tax any Federal oil and
			 gas lease in effect on the date of enactment of this Act.
							104.Military
			 operationsThe Secretary shall
			 consult with the Secretary of Defense regarding military operations needs in
			 the Outer Continental Shelf. The Secretary shall work with the Secretary of
			 Defense to resolve any conflicts that might arise between such operations and
			 leasing under this section. If the Secretaries are unable to resolve all such
			 conflicts, any unresolved issues shall be referred by the Secretaries to the
			 President in a timely fashion for immediate resolution.
				105.Coordination
			 with Adjacent StatesSection
			 19 of the Outer Continental Shelf Lands Act (43 U.S.C. 1345) is amended—
					(1)in subsection (a)
			 in the first sentence by inserting , for any tract located within the
			 Adjacent State’s Adjacent Zone, after government;
			 and
					(2)by adding the
			 following:
						
							(f)(1)Prior to issuing a permit or approval for
				the construction of a pipeline to transport crude oil, natural gas or
				associated liquids production withdrawn from oil and gas leases on the outer
				Continental Shelf, a Federal agency must seek the concurrence of the Adjacent
				State if the pipeline is to transit the Adjacent State’s Adjacent Zone between
				the outer Continental Shelf and landfall. No State may prohibit construction of
				such a pipeline within its Adjacent Zone or its State waters. However, an
				Adjacent State may require routing of such a pipeline to one of two alternate
				landfall locations in the Adjacent State, designated by the Adjacent State,
				located within 60 miles on either side of a proposed landfall location.
								(2)In this subsection:
									(A)The term Adjacent State
				means, with respect to any program, plan, lease sale, leased tract or other
				activity, proposed, conducted, or approved pursuant to the provisions of this
				Act, any State the laws of which are declared, pursuant to section 4(a)(2), to
				be the law of the United States for the portion of the outer Continental Shelf
				on which such program, plan, lease sale, leased tract or activity appertains or
				is, or is proposed to be, conducted. For purposes of this subparagraph, the
				term State includes the Commonwealth of Puerto Rico, the
				Commonwealth of the Northern Mariana Islands, the Virgin Islands, American
				Samoa, Guam, and the other Territories of the United States.
									(B)The term Adjacent Zone
				means, with respect to any program, plan, lease sale, leased tract, or other
				activity, proposed, conducted, or approved pursuant to the provisions of this
				Act, the portion of the outer Continental Shelf for which the laws of a
				particular Adjacent State are declared, pursuant to section 4(a)(2), to be the
				law of the United
				States.
									.
					106.Gulf of Mexico
			 oil and gasSection 104 of
			 division C of the Tax Relief and Health Care Act of 2006 (Public Law 109–432;
			 120 Stat. 3003) is repealed.
				107.Sharing of
			 revenues
					(a)In
			 GeneralSection 8(g) of the Outer Continental Shelf Lands Act (43
			 U.S.C. 1337(g)) is amended—
						(1)in paragraph (2)
			 by striking Notwithstanding and inserting Except as
			 provided in paragraph (6), and notwithstanding;
						(2)by redesignating
			 paragraphs (6) and (7) as paragraphs (8) and (9); and
						(3)by inserting after
			 paragraph (5) the following:
							
								(6)Bonus bids and
				royalties under qualified leases
									(A)New
				leasesOf amounts received by the United States as bonus bids,
				royalties, rentals, and other sums collected under any qualified lease on
				submerged lands made available for leasing under this Act by the enactment of
				the American Conservation and Clean Energy
				Independence Act that are located within the seaward boundaries
				of a State established under section 4(a)(2)(A)—
										(i)30
				percent shall be paid to the States that are producing States with respect to
				those submerged lands;
										(ii)10 percent shall
				be deposited in the general fund of the Treasury;
										(iii)20 percent shall
				be deposited in the Renewable Energy and Energy Efficiency Reserve established
				by paragraph (7);
										(iv)5 percent shall be deposited into the Clean
				Water Reserve established by paragraph (7);
										(v)10
				percent shall be deposited in the Environment Restoration Reserve established
				by paragraph (7);
										(vi)8
				percent shall be deposited in the Conservation Reserve established by paragraph
				(7);
										(vii)10 percent shall be deposited in the Clean
				Coal Technology Deployment and Carbon Capture and Sequestration Reserve
				established by paragraph (7);
										(viii)5 percent shall be deposited in the Carbon
				Free Technology and Nuclear Energy Reserve established by paragraph (7);
				and
										(ix)2
				percent shall be available to the Secretary of Health and Human Services for
				carrying out the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8621,
				et seq.).
										(B)Leased tract
				that lies partially within the seaward boundaries of a StateIn
				the case of a leased tract that lies partially within the seaward boundaries of
				a State, the amounts of bonus bids and royalties from such tract that are
				subject to subparagraph (A)(ii) with respect to such State shall be a
				percentage of the total amounts of bonus bids and royalties from such tract
				that is equivalent to the total percentage of surface acreage of the tract that
				lies within such seaward boundaries.
									(C)Use of payments
				to StatesAmounts paid to a State under subparagraph (A)(ii)
				shall be used by the State for one or more of the following:
										(i)Education.
										(ii)Transportation.
										(iii)Coastal
				restoration, environmental restoration, and beach replenishment.
										(iv)Energy
				infrastructure.
										(v)Renewable energy
				development.
										(vi)Energy efficiency
				and conservation.
										(vii)Any other
				purpose determined by State law.
										(D)DefinitionsIn
				this paragraph:
										(i)Adjacent
				stateThe term Adjacent State means, with respect to
				any program, plan, lease sale, leased tract or other activity, proposed,
				conducted, or approved pursuant to the provisions of this Act, any State the
				laws of which are declared, pursuant to section 4(a)(2), to be the law of the
				United States for the portion of the outer Continental Shelf on which such
				program, plan, lease sale, leased tract, or activity appertains or is, or is
				proposed to be, conducted.
										(ii)Adjacent
				zoneThe term adjacent zone means, with respect to
				any program, plan, lease sale, leased tract, or other activity, proposed,
				conducted, or approved pursuant to the provisions of this Act, the portion of
				the outer Continental Shelf for which the laws of a particular adjacent State
				are declared, pursuant to section 4(a)(2), to be the law of the United
				States.
										(iii)Producing
				StateThe term producing State means an Adjacent
				State having an adjacent zone containing leased tracts from which are derived
				bonus bids and royalties under a lease under this Act.
										(iv)StateThe
				term State includes Puerto Rico and the other territories of the
				United States.
										(v)Qualified
				leaseThe term qualified lease means a natural gas
				or oil lease made available under this Act granted after the date of the
				enactment of the American Conservation and
				Clean Energy Independence Act, for an area that is available for
				leasing as a result of enactment of section 101 of that Act.
										(E)ApplicationThis
				paragraph shall apply to bonus bids and royalties received by the United States
				under qualified leases after September 30, 2008.
									(7)Establishment of
				reserve accounts
									(A)In
				generalFor budgetary purposes, there is established as a
				separate account to receive deposits under paragraph (6)(A)—
										(i)the Renewable
				Energy and Energy Efficiency Reserve which shall be applied—
											(I)first, to offset
				the alternative energy and conservation tax incentives extended by title III of
				the American Conservation and Clean Energy
				Independence Act; and
											(II)to extent not applied under subclause (I),
				to offset the cost of legislation enacted after the date of the enactment of
				the American Conservation and Clean Energy
				Independence Act to accelerate the use of cleaner domestic energy
				resources and alternative fuels; to promote the utilization of energy-efficient
				products and practices; to promote the development and deployment of smart
				transportation systems, energy efficient vehicles, and mass transportation
				systems that preserve the environment and increase energy efficiency of
				transportation; and to increase research, development, and deployment of clean
				renewable energy and efficiency technologies and job training programs for
				those purposes;
											(ii)the Clean Water Reserve, to offset the cost
				of legislation enacted after the date of the enactment of the
				American Conservation and Clean Energy
				Independence Act to provide assistance, which may include grants,
				matching grants, and no- and low-interest loans, to State, county, and local
				governments to rebuild and modernize clean water and sewage
				infrastructure;
										(iii)the Environment Restoration Reserve, to
				offset the cost of legislation enacted after the date of the enactment of the
				American Conservation and Clean Energy
				Independence Act to conduct restoration activities to improve the
				overall health of the ecosystems primarily or entirely within wildlife refuges,
				national parks, lakes, bays, rivers, and streams, including the Great Lakes,
				the Chesapeake and Delaware Bays, the San Francisco Bay/Sacramento San Joaquin
				Bay Delta, the Florida Everglades, New York Harbor, the Colorado River Basin,
				the Mississippi River basin and tributaries, and Intracoastal Waterways and
				inlets that serve them;
										(iv)the Conservation Reserve, to offset the
				cost of legislation enacted after the date of the enactment of the
				American Conservation and Clean Energy
				Independence Act for conservation research, development, and
				deployment programs to increase residential home energy efficiency, such as
				weatherization, and conservation tax credits and deductions for energy
				efficiency in the residential, commercial, industrial, and public sectors
				including Conservation Districts;
										(v)the Clean Coal Technology Deployment and
				Carbon Capture and Sequestration Reserve, to offset the cost of legislation
				enacted after the date of the enactment of the
				American Conservation and Clean Energy
				Independence Act to promote, through grants, loans, and loan
				guarantees, research, development, and construction projects associated with
				carbon capture and storage in the production of liquid transportation fuels,
				electricity, synthetic natural gas, and chemical feedstock, giving priority to
				the construction and modernization of plants that implement the most advanced
				pollution controls to prevent the release of carbon, particulate matter, and
				other pollutants; and
										(vi)the Carbon Free Technology and Nuclear
				Energy Reserve, to offset the cost of legislation enacted after the date of the
				enactment of the American Conservation and
				Clean Energy Independence Act to promote the deployment of carbon
				free technologies, including through loan guarantees for commercial nuclear
				power plants, the disposition and recycling or reprocessing of spent fuel from
				nuclear power plants, and the financing of long-term safe storage of spent
				fuel.
										(B)Procedure for
				adjustments
										(i)Budget Committee
				ChairmanAfter the reporting of a bill or joint resolution, or
				the offering of an amendment thereto or the submission of a conference report
				thereon, providing funding for the purposes set forth in clause (i), (ii),
				(iii), or (iv) of subparagraph (A) in excess of the amount of the deposits
				under paragraph (6)(A) for those purposes for fiscal year 2009, the chairman of
				the Committee on the Budget of the applicable House of Congress shall make the
				adjustments set forth in clause (ii) for the amount of new budget authority and
				outlays in that measure and the outlays flowing from that budget
				authority.
										(ii)Matters to be
				adjustedThe adjustments referred to in clause (i) are to be made
				to—
											(I)the discretionary
				spending limits, if any, set forth in the appropriate concurrent resolution on
				the budget;
											(II)the allocations
				made pursuant to the appropriate concurrent resolution on the budget pursuant
				to section 302(a) of the Congressional Budget Act of 1974; and
											(III)the budget
				aggregates contained in the appropriate concurrent resolution on the budget as
				required by section 301(a) of the Congressional Budget Act of 1974.
											(iii)Amounts of
				adjustmentsThe adjustments referred to in clauses (i) and (ii)
				shall not exceed the receipts estimated by the Congressional Budget Office that
				are attributable to this Act for the fiscal year in which the adjustments are
				made.
										(C)Expenditures
				only by Secretary of the Interior in consultationLegislation
				shall not be treated as legislation referred to in subparagraph (A) unless any
				expenditure under such legislation for a purpose referred to in that
				subparagraph may be made only after consultation with the Administrator of the
				Environmental Protection Agency, the Administrator of the National Oceanic and
				Atmospheric Administration, the Secretary of the Army acting through the Corps
				of Engineers, and, as appropriate, the Secretary of State.
									(8)Maintenance of
				effort by StatesThe Secretary of the Interior, the Secretary of
				Health and Human Services, the Secretary of Energy, and any other Federal
				official with authority to implement legislation referred to in paragraph
				(6)(A) shall ensure that financial assistance provided to a State under that
				legislation for any purpose with amounts made available under this subsection
				or in any legislation with respect to which paragraph (7) applies supplement,
				and do not replace, the amounts expended by the State for that purpose before
				the date of the enactment of the American
				Conservation and Clean Energy Independence
				Act.
								.
						(b)Establishment of
			 State Seaward BoundariesSection 4(a)(2)(A) of the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1333(a)(2)(A)) is amended in the first
			 sentence by striking , and the President and all that follows
			 through the end of the sentence and inserting the following: . Such
			 extended lines are deemed to be as indicated on the maps for each Outer
			 Continental Shelf region entitled Alaska OCS Region State Adjacent Zone
			 and OCS Planning Areas, Pacific OCS Region State Adjacent Zones
			 and OCS Planning Areas, Gulf of Mexico OCS Region State Adjacent
			 Zones and OCS Planning Areas, and Atlantic OCS Region State
			 Adjacent Zones and OCS Planning Areas, all of which are dated September
			 2005 and on file in the Office of the Director, Minerals Management Service.
			 The preceding sentence shall not apply with respect to the treatment under
			 section 105 of the Gulf of Mexico Energy Security Act of 2006 (title I of
			 division C of Public Law 109–432) of qualified outer Continental Shelf revenues
			 deposited and disbursed under subsection (a)(2) of that
			 section..
					108.Inventory of
			 offshore energy resources
					(a)In
			 generalThe Secretary of the Interior (in this section referred
			 to as the Secretary) shall promptly prepare an inventory of
			 offshore energy resources of the United States, including through conduct of
			 geological and geophysical explorations by private industry in all of the
			 United States outer Continental Shelf areas of the Atlantic Ocean and the
			 Pacific Ocean under part 251 of title 30, Code of Federal Regulations (or
			 successor regulations).
					(b)Environmental
			 studiesNot later than 180 days after the date of enactment of
			 this Act, the Secretary shall complete any environmental studies necessary to
			 gather information essential to an accurate inventory, including geological and
			 geophysical explorations under part 251 of title 30, Code of Federal
			 Regulations (or successor regulations).
					(c)Effect on oil
			 and gas leasingNo inventory
			 that is conducted under this section or any other Federal law (including
			 regulations) shall restrict, limit, delay, or otherwise adversely
			 affect—
						(1)the development of
			 any Outer Continental Shelf leasing program under section 18 of the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1344); or
						(2)any leasing,
			 exploration, development, or production of any Federal offshore oil and gas
			 leases.
						(d)Funding
						(1)In
			 generalThe Secretary of the Treasury shall make a 1-time
			 transfer to the Secretary, without further appropriation and from royalties
			 collected by the United States in conjunction with the production of oil and
			 gas, of such sums as are necessary for the Secretary to carry out this
			 section.
						(2)LimitationThe
			 amount transferred under paragraph shall not exceed $50,000,000.
						109.Prohibitions on
			 surface occupancy and other appropriate environmental safeguards
					(a)Regulations
						(1)In
			 generalThe Secretary of the Interior shall promulgate
			 regulations that establish appropriate environmental safeguards for the
			 exploration and production of oil and natural gas on the outer Continental
			 Shelf.
						(2)RequirementsThe
			 regulations shall include provisions ensuring that—
							(A)no surface
			 facility shall be installed for the purpose of production of oil or gas
			 resources in any area that is within 10 miles from the shore of any coastal
			 State, in any area of the outer Continental Shelf that has not previously been
			 made available for oil and gas leasing;
							(B)only temporary
			 surface facilities are installed for areas that are located—
								(i)beyond 10 miles
			 from the shore from the shore of any coastal State, in any area of the Outer
			 Continental Shelf that has not previously been made available for oil and gas
			 leasing; and
								(ii)not
			 more than 20 miles from the shore;
								(C)the impact of
			 offshore production facilities on coastal vistas is otherwise mitigated;
			 and
							(D)onshore facilities
			 that are able to draw upon the resources of the outer Continental Shelf within
			 10 miles of shore are allowed.
							(b)Conforming
			 AmendmentSection 105 of the Department of the Interior,
			 Environment, and Related Agencies Appropriations Act, 2006 (Public Law 109–54;
			 119 Stat. 521) (as amended by section 103(d) of the Gulf of Mexico Energy
			 Security Act of 2006 (43 U.S.C. 1331 note; Public Law 109–432)) is amended by
			 inserting and any other area that the Secretary of the Interior may
			 offer for leasing, preleasing, or any related activity under section 104 of
			 that Act after 2006).
					BExpedited judicial
			 review
				121.DefinitionsIn this subtitle:
					(1)Authorizing
			 leasing statuteThe term authorizing leasing statute
			 means the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.), the
			 Mineral Leasing Act (30 U.S.C. 181 et seq.), the Mineral Leasing Act for
			 Acquired Lands (30 U.S.C. 351 et seq.), and any other law of the United States
			 directing or authorizing the leasing of Federal lands for oil and gas
			 production or transmission.
					(2)Covered oil and
			 natural gas activityThe term covered oil and natural gas
			 activity means—
						(A)the leasing of any
			 lands pursuant to an authorizing leasing statute for the exploration,
			 development, production, processing, or transmission of oil, natural gas, or
			 associated hydrocarbons, including actions or decisions relating to the
			 selection of which lands may or shall be made available for such leasing;
			 and
						(B)any activity taken
			 or proposed to be taken pursuant or in relation to such leases, including their
			 suspension, and any environmental analyses relating to such activity.
						122.Exclusive
			 jurisdiction over causes and claims relating to covered oil and natural gas
			 activitiesNotwithstanding any
			 other provision of law, any Federal action approving any covered oil and
			 natural gas activity shall be subject to judicial review only—
					(1)in the United
			 States Court of Appeals for the District of Columbia Circuit; and
					(2)after the person
			 filing a petition seeking such judicial review has exhausted all available
			 administrative remedies with respect to such Federal action.
					123.Time for filing
			 petition; standing
					(a)In
			 generalAll petitions referred to in section 122 must be filed
			 within 30 days after the latter of the challenged Federal action or the
			 exhaustion of all available administrative remedies with respect to such
			 Federal action. A claim or challenge shall be barred unless it is filed within
			 the time specified.
					(b)StandingNo
			 person whose legal rights will not be directly and adversely affected by the
			 challenged action, and who is not within the zone of interest protected by each
			 Act under which the challenge is brought, shall have standing to file any
			 petition referred to in section 122.
					124.TimetableThe United States Court of Appeals for the
			 District of Columbia Circuit shall complete all judicial review, including
			 rendering a judgment, before the end of the 120-day period beginning on the
			 date on which a petition referred to in section 122 is filed, unless all
			 parties to such proceeding agree to an extension of such period.
				125.Limitation on
			 scope of review and relief
					(a)Administrative
			 findings and conclusionsIn any judicial review referred to in
			 section 122, any administrative findings and conclusions relating to the
			 challenged Federal action shall be presumed to be correct unless shown
			 otherwise by clear and convincing evidence contained in the administrative
			 record.
					(b)Limitation on
			 prospective reliefIn any judicial review referred to in section
			 122, the Court shall not grant or approve any prospective relief unless the
			 court finds that such relief is narrowly drawn, extends no further than
			 necessary to correct the violation of a Federal law requirement, and is the
			 least intrusive means necessary to correct the violation concerned.
					126.Presidential
			 waiverNotwithstanding any
			 other provision of law, the President may waive any legal requirement relating
			 to the approval of any covered oil and natural gas activity if the President
			 determines in the President’s sole discretion that such activity is important
			 to the national interest and outweighs such legal requirement.
				127.Legal
			 feesAny person filing a
			 petition referred to in section 122 who is not a prevailing party shall pay to
			 the prevailing parties (including intervening parties), other than the United
			 States, fees and other expenses incurred by that party in connection with the
			 judicial review, unless the Court finds that the position of the person was
			 substantially justified or that special circumstances make an award
			 unjust.
				128.ExclusionSection 122 shall not apply to disputes
			 between the parties to a lease issued pursuant to an authorizing leasing
			 statute regarding the obligations of such lease or the alleged breach
			 thereof.
				COther energy
			 provisions
				131.Elimination of
			 restriction on energy alternatives and energy efficiency
					(a)Elimination of
			 other restrictions on use of energy alternatives
						(1)Renewable
			 biomassSection 211(o)(1)(I) of the Clean Air Act (42 U.S.C.
			 7545(o)(1)(I)) is amended effective January 1, 2009—
							(A)in clause (ii), by
			 striking on non-federal land; and
							(B)in clause (iv), by
			 striking that are from non-federal forestlands, including
			 forestlands and inserting from forestlands, including those on
			 public lands and those.
							(2)Alternative
			 fuelsSection 526 of the Energy Independence and Security Act of
			 2007 (42 U.S.C. 17142) is repealed.
						(3)Limitation on
			 Number of new Qualified Hybrid Advanced Lean-Burn Technology
			 VehiclesSection 30B of the Internal Revenue Code of 1986 is
			 amended by striking subsection (f).
						(b)New source
			 review under the Clean Air ActPart A of title I of the Clean Air
			 Act (42 U.S.C. 7401 and following) is amended by adding the following new
			 section at the end thereof:
						
							132New source
				reviewIn promulgating
				regulations respecting new source review under this Act, the Administrator
				shall include in such regulations provisions providing that routine maintenance
				and repair shall not constitute a modification of an existing source requiring
				compliance with new source review requirements. Such provisions shall provide
				that equipment replacement shall be considered routine maintenance and repair
				if it meets each of the following requirements:
								(1)It does not increase actual emissions of
				any air pollutant by more than 5 percent.
								(2)It does not
				increase actual emissions of any air pollutant by more than 40 tons per
				year.
								Notwithstanding any other provision of
				this Act, no State may include in any State implementation plan any provisions
				regarding new source review that are more stringent than those contained in the
				regulations of the Administrator under this
				section..
					132.Policies
			 regarding buying and building American
					(a)Intent of
			 CongressIt is the intent of the Congress that this Act, among
			 other things, result in a healthy and growing American industrial,
			 manufacturing, transportation, and service sector employing the vast talents of
			 America’s workforce to assist in the development of energy from domestic
			 sources. Moreover, the Congress intends to monitor the deployment of personnel
			 and material onshore and offshore to encourage the development of American
			 technology and manufacturing to enable United States workers to benefit from
			 this Act by good jobs and careers, as well as the establishment of important
			 industrial facilities to support expanded access to American resources.
					(b)Safeguard for
			 Extraordinary AbilitySection 30(a) of the Outer Continental
			 Shelf Lands Act (43 U.S.C. 1356(a)) is amended in the matter preceding
			 paragraph (1) by striking regulations which and inserting
			 regulations that shall be supplemental and complimentary with and under
			 no circumstances a substitution for the provisions of the Constitution and laws
			 of the United States extended to the subsoil and seabed of the outer
			 Continental Shelf pursuant to section 4 of this Act, except insofar as such
			 laws would otherwise apply to individuals who have extraordinary ability in the
			 sciences, arts, education, or business, which has been demonstrated by
			 sustained national or international acclaim, and that.
					133.Clean coal
			 technology deployment grant and loan program
					(a)PurposeThe purpose of this section is to encourage
			 innovative, state of the art energy plants to reduce and eliminate emissions of
			 CO2 and other greenhouse gases.
					(b)DOE
			 programThe Secretary Energy
			 shall implement a competitive grant and loan program to award funding to
			 qualified projects for a 3-year period for the construction or modernization of
			 coal fired generation units to enable the use at such units of the most viable
			 and cost effective technology to reduce emissions of carbon dioxide and other
			 greenhouse gases. In carrying out such program, the Secretary shall give
			 priority to the funding of projects that will emit the least amount of carbon
			 dioxide and other greenhouse gases.
					(c)Qualified
			 projects(1)Projects for the
			 construction or modernization of units with carbon capture and sequestration or
			 storage systems shall be qualified for assistance under this section in the
			 form of grants of up to $2,000,000,000 per unit up to a maximum grant of
			 $2,000,000 per Megawatt (MW) of capacity. Such projects may be qualfied for
			 loan guarantees under this section in the amount of up to $3,000,000,000 per
			 unit up to a maximum of $3,000,000 per Megawatt of capacity.
						(2)The maximum amount of funding
			 assistance under this section for construction and modernization costs shall be
			 as follows:
							(A)A grant of 75 percent of such costs
			 and a loan guarantee of 25 percent of such costs for the first year in which
			 assistance is provided.
							(B)A
			 grant of 50 percent of such costs and a loan guarantee of 50 percent of such
			 costs for the second year in which assistance is provided.
							(C)A
			 grant of 25 percent of such costs and a loan guarantee of 75 percent of such
			 costs for the first year in which assistance is provided.
							(d)Minimum
			 sizeNo project shall be qualified for assistance under this
			 section for any unit that is less than 250 MW of capacity.
					IIModifying the
			 Strategic Petroleum Reserve and funding conservation and energy research and
			 development
			201.FindingsCongress finds the following:
				(1)The Strategic Petroleum Reserve (SPR) was
			 created by Congress in 1975, to protect the Nation from any future oil supply
			 disruptions. When the program was established, United States refiners were
			 capable of handling light and medium crude and the make up of the SPR matched
			 this capacity. This is not the case today.
				(2)A
			 GAO analysis found that nearly half of the refineries considered vulnerable to
			 supply disruptions are not compatible with the types of oil currently stored in
			 the SPR and would be unable to maintain normal refining capacity if forced to
			 rely on SPR oil as currently constituted, thereby reducing the effectiveness of
			 the SPR in the event of a supply disruption. GAO concluded that the SPR should
			 be comprised of at least 10 percent heavy crude.
				(3)This Act
			 implements the GAO recommendation and dedicates funds received from the
			 transactions to existing energy conservation, research, and assistance
			 programs.
				202.DefinitionsIn this title—
				(1)the term
			 light grade petroleum means crude oil with an API gravity of 35
			 degrees or higher;
				(2)the term
			 heavy grade petroleum means crude oil with an API gravity of 26
			 degrees or lower; and
				(3)the term
			 Secretary means the Secretary of Energy.
				203.ObjectivesThe objectives of this title are as
			 follows:
				(1)To modernize the
			 composition of the Strategic Petroleum Reserve to reflect the current
			 processing capabilities of refineries in the United States.
				(2)To provide
			 increased funding to accelerate conservation, energy research and development,
			 and assistance through existing programs.
				204.Modification of
			 the Strategic Petroleum ReserveNotwithstanding section 161 of the Energy
			 Policy and Conservation Act (42 U.S.C. 6241), the Secretary shall publish a
			 plan not later than 30 days after the date of enactment of this Act to—
				(1)exchange as soon as possible light grade
			 petroleum from the Strategic Petroleum Reserve, in an amount equal to 10
			 percent of the total number of barrels of crude oil in the Reserve as of the
			 date of enactment of this Act, for an equivalent volume of heavy grade
			 petroleum plus any additional cash bonus bids received that reflect the
			 difference in the market value between light grade petroleum and heavy grade
			 petroleum and the timing of deliveries of the heavy grade petroleum;
				(2)from the gross
			 proceeds of the cash bonus bids, deposit the amount necessary to pay for the
			 direct administrative and operational costs of the exchange into the SPR
			 Petroleum Account established under section 167 of the Energy Policy and
			 Conservation Act (42 U.S.C. 6247); and
				(3)deposit 90 percent
			 of the remaining net proceeds from the exchange into the account established
			 under section 205(a).
				205.Energy
			 Independence and Security Fund
				(a)EstablishmentThere
			 is hereby established in the Treasury of the United States the Energy
			 Independence and Security Fund (in this section referred to as the
			 Fund).
				(b)AdministrationThe
			 Secretary shall be responsible for administering the Fund for the purpose of
			 carrying out this section.
				(c)DepositsThe
			 Secretary shall transfer the balance of funds in the SPR Petroleum Account on
			 the date of enactment of this Act in excess of $10,000,000 into the
			 Fund.
				(d)Distribution of
			 FundsThe Secretary shall make amounts from the Fund available
			 for obligation, without further appropriation and without fiscal year
			 limitation, for the following purposes:
					(1)Advanced
			 Research Projects Agency—EnergyThe Secretary may transfer
			 amounts to the account Energy Transformation Acceleration Fund,
			 established under section 5012(m) of the America COMPETES Act (42 U.S.C.
			 16538(m)), including amounts—
						(A)for
			 university-based research projects; and
						(B)for program
			 direction expenses.
						(2)Wind energy
			 research and developmentThe
			 Secretary may transfer amounts to the account Energy Efficiency and
			 Renewable Energy for necessary expenses for a program to support the
			 development of next-generation wind turbines, including turbines capable of
			 operating in areas with low wind speeds, as authorized in section 931(a)(2)(B)
			 of the Energy Policy Act of 2005 (42 U.S.C. 16231(a)(2)(B)).
					(3)Solar energy
			 research and developmentThe
			 Secretary may transfer amounts to the account Energy Efficiency and
			 Renewable Energy for necessary expenses for a program to accelerate the
			 research, development, demonstration, and deployment of solar energy
			 technologies, and public education and outreach materials pursuant to such
			 program, as authorized by section 931(a)(2)(A) of the Energy Policy Act of 2005
			 (42 U.S.C. 16231(a)(2)(A)).
					(4)Low income
			 weatherization and liheapThe
			 Secretary may transfer amounts to the account Weatherization Assistance
			 Program for necessary expenses for a program to weatherize low income
			 housing, as authorized by section 411 of the Energy Independence and Security
			 Act of 2007 (Public Law 110–140). The Secretary may transfer amounts to the
			 Secretary of Health and Human Services for distribution to States under section
			 2604(a) through (d) of the Low-Income Home Energy Assistance Act of 1981 (42
			 U.S.C. 8623(a)–(d)).
					(5)Marine and
			 hydrokinetic renewable electric energyThe Secretary may transfer amounts to the
			 account Energy Efficiency and Renewable Energy for necessary
			 expenses for a program to accelerate the research, development, demonstration,
			 and deployment of ocean and wave energy, including hydrokinetic renewable
			 energy, as authorized by section 931 of the Energy Policy Act of 2005 (42
			 U.S.C. 16231) and section 636 of the Energy Independence and Security Act of
			 2007 (42 U.S.C. 17215).
					(6)Advanced
			 vehicles research, development, and demonstrationThe Secretary may transfer amounts to the
			 account Energy Efficiency and Renewable Energy for necessary
			 expenses for research, development, and demonstration on advanced,
			 cost-effective technologies to improve the energy efficiency and environmental
			 performance of vehicles, as authorized in section 911(a)(2)(A) of the Energy
			 Policy Act of 2005 (42 U.S.C. 16191(a)(2)(A)).
					(7)Industrial
			 energy efficiency research and developmentThe Secretary may transfer amounts to the
			 account Energy Efficiency and Renewable Energy for necessary
			 expenses for a program to accelerate the research, development, demonstration,
			 and deployment of new technologies to improve the energy efficiency and reduce
			 greenhouse gas emissions from industrial processes, as authorized in section
			 911(a)(2)(C) of the Energy Policy Act of 2005 (42 U.S.C. 16191(a)(2)(C)) and in
			 section 452 of the Energy Independence and Security Act of 2007 (42 U.S.C.
			 17111).
					(8)Building and
			 lighting energy efficiency research and developmentThe Secretary may transfer amounts to the
			 account Energy Efficiency and Renewable Energy for necessary
			 expenses for a program to accelerate the research, development, demonstration,
			 and deployment of new technologies to improve the energy efficiency of and
			 reduce greenhouse gas emissions from buildings, as authorized in section 321(g)
			 of the Energy Independence and Security Act of 2007 (42 U.S.C. 6295 note),
			 section 422 of the Energy Independence and Security Act of 2007 (42 U.S.C.
			 17082), and section 912 of the Energy Policy Act of 2005 (42 U.S.C.
			 16192).
					(9)Geothermal
			 energy developmentThe
			 Secretary may transfer amounts to the account Energy Efficiency and
			 Renewable Energy for necessary expenses for geothermal research and
			 development activities to be managed by the National Renewable Energy
			 Laboratory, as authorized by sections 613, 614, 615, and 616 of the Energy
			 Independence and Security Act of 2007 (42 U.S.C. 17192–95) and section
			 931(a)(2)(C) of the Energy Policy Act of 2005 (42 U.S.C.
			 16231(a)(2)(C)).
					(10)Smart grid
			 technology research, development, and demonstrationThe Secretary may transfer amounts to the
			 account Energy Efficiency and Renewable Energy for necessary
			 expenses for research, development, and demonstration of smart grid
			 technologies, as authorized by section 1304 of the Energy Independence and
			 Security Act of 2007 (42 U.S.C. 17384).
					(11)Carbon capture
			 and storageThe Secretary may
			 transfer amounts to the account Fossil Energy Research and
			 Development for necessary expenses for a program of demonstration
			 projects of carbon capture and storage, and for a research program to address
			 public health, safety, and environmental impacts, as authorized by section 963
			 of the Energy Policy Act of 2005 (42 U.S.C. 16293) and sections 703 and 707 of
			 the Energy Independence and Security Act of 2007 (42 U.S.C. 17251,
			 17255).
					(12)Nonconventional
			 domestic natural gas production and environmental research
						(A)The Secretary may transfer amounts to the
			 account authorized by section 999H(e) of the Energy Policy Act of 2005 (42
			 U.S.C. 16378(e)).
						(B)The Secretary may transfer amounts to the
			 account Fossil Energy Research and Development for necessary
			 expenses for a program of basin-oriented assessments and public and private
			 partnerships involving States and industry to foster the development of
			 regional advanced technological, regulatory, and economic development
			 strategies for the efficient and environmentally sustainable recovery and
			 market delivery of natural gas and domestic petroleum resources within the
			 United States, and for support for the Stripper Well Consortium.
						(13)Hydrogen
			 research and developmentThe
			 Secretary may transfer amounts to the account Energy Efficiency and
			 Renewable Energy for necessary expenses for the Department of Energy’s
			 H–Prize Program, as authorized by section 1008(f) of the Energy Policy Act of
			 2005 (42 U.S.C. 16396(f)).
					(14)Energy storage
			 for transportation and electric power
						(A)The Secretary may transfer amounts to the
			 account Basic Energy Sciences for necessary expenses for a
			 program to accelerate basic research on energy storage systems to support
			 electric drive vehicles, stationary applications, and electricity transmission
			 and distribution, as authorized by section 641(p)(1) of the Energy Independence
			 and Security Act of 2007 (42 U.S.C. 17231(p)(1)).
						(B)The Secretary may transfer amounts to the
			 account Energy Efficiency and Renewable Energy including—
							(i)amounts for a
			 program to accelerate applied research on energy storage systems to support
			 electric drive vehicles, stationary applications, and electricity transmission
			 and distribution as authorized by section 641(p)(2) of the Energy Independence
			 and Security Act of 2007 (42 U.S.C. 17231(p)(2));
							(ii)amounts for
			 energy storage systems demonstrations as authorized by section 641(p)(4) of the
			 Energy Independence and Security Act of 2007 (42 U.S.C. 17231(p)(4));
			 and
							(iii)amounts for
			 vehicle energy storage systems demonstrations as authorized by section
			 641(p)(5) of the Energy Independence and Security Act of 2007 (42 U.S.C.
			 17231(p)(5)).
							(e)Transfer
			 ProceduresThe Secretary shall make an initial transfer from the
			 Fund no later than 30 days after the initial deposit of monies into the Fund.
			 The Secretary shall make additional transfers no later than 30 days after
			 subsequent deposits.
				(f)Management and
			 Oversight
					(1)Additionality of
			 fiscal year 2008 transfersAll amounts transferred under
			 subsection (d) shall be in addition to, and shall not be substituted for, any
			 funds appropriated for the same or similar purposes in the Consolidated
			 Appropriations Act, 2008.
					(2)Excess
			 fundsThe total of all amounts transferred under subsection (d)
			 and any funds appropriated for the same or similar purposes in the Consolidated
			 Appropriations Act, 2008 may not exceed the amounts authorized in other Acts
			 for such purposes. In the event that amounts made available under this title
			 plus amounts under the Consolidated Appropriations Act, 2008 exceed the
			 cumulative amounts authorized in other Acts for any program funded by this Act,
			 the excess amounts shall be distributed to the other programs funded by this
			 title on a pro rata basis.
					(3)Program plans
			 and performance measuresThe Secretary shall prepare and publish
			 in the Federal Register a plan for the proposed use of all funds authorized in
			 subsection (d). The plan also shall identify how the use of these funds will be
			 additive to, and not displace, annual appropriations. The plans also shall
			 identify performance measures to assess the additional benefits that may be
			 realized from the application of the additional funding provided under this
			 section. The initial plan shall be published in the Federal Register not later
			 than 45 days after the date of enactment of this Act.
					(4)Congressional
			 oversight and reviewNothing in this section shall limit or
			 restrict the review and oversight of program plans by the appropriate
			 committees of Congress. Nothing in this section shall limit or restrict the
			 authority of Congress to set alternative spending limitations in annual
			 appropriations Acts.
					(5)ApportionmentAll
			 transactions of the Fund shall be exempt from apportionment under the
			 provisions of subchapter II of chapter 15 of title 31, United States
			 Code.
					IIICleaner Energy
			 Production and Energy Conservation Incentives
			301.Extension of
			 renewable energy credit
				(a)In
			 generalEach of the following
			 provisions of section 45(d) of the Internal Revenue Code of 1986 (relating to
			 qualified facilities) is amended by striking January 1, 2014 and
			 inserting January 1, 2019:
					(1)Clauses (i) and
			 (ii) of paragraph (2)(A) (relating to closed-loop biomass facility).
					(2)Clauses (i)(I) and
			 (ii) of paragraph (3)(A) (relating to open-loop biomass facility).
					(3)Paragraph (4)
			 (relating to geothermal energy facility).
					(4)Paragraph (6) (relating to landfill gas
			 facilities).
					(5)Paragraph (7) (relating to trash combustion
			 facilities).
					(6)Subparagraphs (A) and (B) of paragraph (9)
			 (relating to qualified hydropower facility).
					(7)Paragraph (11) (relating to marine and
			 hydrokinetic renewable energy facilities).
					(b)Wind
			 facilitiesParagraph (1) of
			 section 45(d) of such Code is amended by striking January 1,
			 2013 and inserting January 1, 2019:
					(1)Paragraph (1)
			 (relating to wind facility).
					302.Extension of
			 renewable energy creditEach
			 of the following provisions of section 45(d) of the Internal Revenue Code of
			 1986 (relating to qualified facilities) is amended by striking January
			 1, 2013 and inserting January 1, 2019:
				(1)Paragraph (1)
			 (relating to wind facility).
				(2)Clauses (i) and
			 (ii) of paragraph (2)(A) (relating to closed-loop biomass facility).
				(3)Clauses (i)(I) and
			 (ii) of paragraph (3)(A) (relating to open-loop biomass facility).
				(4)Paragraph (4)
			 (relating to geothermal energy facility).
				(5)Paragraph (5) (relating to small irrigation
			 power facility).
				(6)Paragraph (6) (relating to landfill gas
			 facilities).
				(7)Paragraph (7) (relating to trash combustion
			 facilities).
				(8)Paragraph (8) (relating to refined coal
			 production facility).
				(9)Subparagraphs (A) and (B) of paragraph (9)
			 (relating to qualified hydropower facility).
				303.Extension of
			 credit for alternative fuel vehicles
				(a)Qualified fuel
			 cell motor vehiclesParagraph
			 (1) of section 30B(j) of the Internal Revenue Code of 1986 is amended by
			 striking December 31, 2014 and inserting December 31,
			 2018.
				(b)New advanced
			 lean burn technology motor vehicleParagraph (2) of section
			 30B(j) of such Code is amended by striking December 31, 2010 and
			 inserting December 31, 2018.
				(c)New qualified
			 hybrid motor vehicleParagraph (3) of section 30B(j) of such Code
			 is amended by striking December 31, 2009 and inserting
			 December 31, 2018.
				(d)New qualified
			 alternative fuel vehicleParagraph (4) of section 30B(j) of such
			 Code is amended by striking December 31, 2010 and inserting
			 December 31, 2018.
				304.Extension of
			 alternative fuel vehicle refueling property creditSubsection
			 (g) of section 30C of the Internal Revenue Code of 1986 (relating to
			 termination) is amended to read as follows:
				
					(g)TerminationThis section shall not apply to property
				placed in service after December 31,
				2018.
					.
			305.Extension of
			 credit for energy efficient appliances
				(a)DishwashersParagraph (1) of section 45M(b) of the
			 Internal Revenue Code of 1986 (relating to applicable amount) is amended by
			 striking in calendar year 2008, 2009, or 2010 in subparagraph
			 (B) and inserting after 2007 and before 2019.
				(b)Clothes
			 washersSubparagraphs (C) and
			 (D) of section 45M(b)(2) of such Code is amended by striking in calendar
			 year 2008, 2009, or 2010 and inserting after 2007 and before
			 2019.
				(c)RefrigeratorsSubparagraphs (C) and (D) of section
			 45M(b)(3) of such Code is amended by striking in calendar year 2008,
			 2009, or 2010 and inserting after 2007 and before
			 2019.
				(d)Effective
			 dateThe amendments made by this section shall apply to
			 appliances produced after December 31, 2010.
				306.Extension of
			 credit for nonbusiness energy propertySection 25C(g) of the Internal Revenue Code
			 of 1986 (relating to termination) is amended by striking December 31,
			 2010 and inserting December 31, 2018.
			307.Extension of
			 credit for residential energy efficient propertySection 25D(g) of the Internal Revenue Code
			 of 1986 (relating to termination) is amended by striking December 31,
			 2016 and inserting December 31, 2018.
			308.Extension of
			 new energy efficient home creditSubsection (g) of section 45L of the
			 Internal Revenue Code of 1986 (relating to termination) is amended by striking
			 December 31, 2009 and inserting December 31,
			 2018.
			309.Extension of
			 energy efficient commercial buildings deductionSection 179D(h) of the Internal Revenue Code
			 of 1986 (relating to termination) is amended by striking December 31,
			 2013 and inserting December 31, 2018.
			310.Extension of
			 energy credit
				(a)Solar energy
			 propertyParagraphs (2)(A)(i)(II) and (3)(A)(ii) of section 48(a)
			 of the Internal Revenue Code of 1986 (relating to energy credit) are each
			 amended by striking January 1, 2017 and inserting January
			 1, 2019.
				(b)Fuel cell
			 propertySubparagraph (E) of section 48(c)(1) of such Code
			 (relating to qualified fuel cell property) is amended by striking
			 December 31, 2016 and inserting December 31,
			 2018.
				(c)Microturbine
			 propertySubparagraph (D) of section 48(c)(2) of such Code
			 (relating to qualified microturbine property) is amended by striking
			 December 31, 2016 and inserting December 31,
			 2018.
				(d)Property using
			 thermal energy from ground or ground waterClause (vii) of
			 section 48(a)(3)(A) of such Code is amended by striking December 31,
			 2017 and inserting December 31, 2018.
				(e)Combined heat
			 and power system propertyClause (iv) of section 48(c)(3)(A) of
			 such Code is amended by striking December 31, 2017 and inserting
			 December 31, 2018.
				(f)Small wind
			 energy propertySubparagraph (C) of section 48(c)(4) of such Code
			 is amended by striking December 31, 2016 and inserting
			 December 31, 2018.
				311.Extension of
			 credit for clean renewable energy bonds
				(a)ExtensionSection
			 54(m) of the Internal Revenue Code of 1986 (relating to termination) is amended
			 by striking December 31, 2009 and inserting December 31,
			 2018.
				(b)Effective
			 dateThe amendment made by this section shall apply to
			 obligations issued after December 31, 2009.
				312.Extension of
			 credits for biodiesel and renewable diesel
				(a)In
			 generalSections 40A(g),
			 6426(c)(6), and 6427(e)(6)(B) of the Internal Revenue Code of 1986 are each
			 amended by striking December 31, 2009 and inserting
			 December 31, 2018.
				(b)Effective
			 dateThe amendments made by this section shall apply to fuel
			 produced, and sold or used, after December 31, 2009.
				IVIncrease
			 Diversification and Efficiency of America’s Transportation and Electric
			 System
			ADiversification of
			 Fuel Source for America’s Short-Haul Transportation System
				401.Minimum Federal
			 fleet requirementSection 303
			 of the Energy Policy Act of 1992 (42 U.S.C. 13212) is amended—
					(1)in subsection
			 (b)—
						(A)by redesignating
			 paragraphs (2) and (3) as paragraphs (3) and (4), respectively;
						(B)by inserting after
			 paragraph (1) the following:
							
								(2)Plug-in electric
				drive vehiclesOf the total number of vehicles acquired by a
				Federal fleet under paragraph (1), at least the following percentage of the
				vehicles shall be plug-in electric drive vehicles (as defined in section 131(a)
				of the Energy Independence and Security Act of 2007 (42 U.S.C.
				17011(a))):
									(A)10 percent for
				fiscal year 2012.
									(B)The applicable
				percentage for the preceding fiscal year increased by 5 percentage points (but
				not to exceed a total of 50 percent) for fiscal year 2013 and each subsequent
				fiscal year.
									;
				and
						(C)in paragraph (3)
			 (as redesignated by subparagraph (A)), by inserting or (2) after
			 paragraph (1);
						(2)by
			 striking subsection (c) and inserting the following:
						
							(c)Allocation of
				Incremental CostsSubject to the availability of funds
				appropriated to carry out this subsection (to remain available until expended),
				the General Services Administration shall pay the incremental cost of
				alternative fueled vehicles over the cost of comparable gasoline vehicles for
				vehicles that the Administration purchased for the use of the Administration or
				on behalf of other agencies, in a total amount of not to exceed $300,000,000
				for any of fiscal years 2012 through
				2016.
							;
					(3)in
			 subsection (f), by adding at the end the following:
						
							(4)ComplianceCompliance
				with this subsection shall not relieve the Federal agency of the obligations of
				the agency under subsection (b).
							;
				and
					(4)in subsection (g),
			 by striking fiscal years 1993 through 1998 and inserting
			 each fiscal year.
					402.Use of HOV
			 facilities by light-duty plug-in electric drive vehiclesSection 166(b)(5) of title 23, United States
			 Code, is amended—
					(1)in subparagraph
			 (A), by striking Before and inserting Except as provided
			 in subparagraph (D), before;
					(2)in
			 subparagraph (B), by striking Before and inserting Except
			 as provided in subparagraph (D), before; and
					(3)by
			 adding at the end the following:
						
							(D)Use by plug-in
				electric drive vehicles
								(i)Definition of
				plug-in electric drive vehicleIn this subparagraph, the term
				plug-in electric drive vehicle has the meaning given the term in
				section 131(a) of the Energy Independence and Security Act of 2007 (42 U.S.C.
				17011(a)).
								(ii)Use of HOV
				facilitiesA State agency—
									(I)shall permit
				vehicles that are certified as low emission and energy-efficient vehicles in
				accordance with subsection (e) that are light-duty plug-in electric drive
				vehicles, and that are purchased on or before December 31 of the calendar year
				described in clause (iii), as determined by the Secretary, to use HOV
				facilities in the State; and
									(II)shall not impose
				any toll or other charge on such a vehicle for use of an HOV facility in the
				State.
									(iii)Calendar
				yearThe calendar year referred to in clause (ii)(I) is the
				calendar year during which, as determined by the Secretary, the aggregate
				number of plug-in electric drive vehicles sold in the United States during all
				calendar years exceeds 2,000,000.
								(iv)PetitionA
				State may petition the Secretary to limit or discontinue the use of an HOV
				facility by plug-in electric drive vehicles if the State demonstrates to the
				Secretary that the presence of the plug-in electric drive vehicles has degraded
				the operation of the HOV
				facility.
								.
					403.Recharging
			 infrastructure
					(a)DefinitionsIn
			 this section:
						(1)Local
			 governmentThe term local government has the meaning
			 given the term in section 3371 of title 5, United States Code.
						(2)Plug-in electric
			 drive vehicleThe term plug-in electric drive
			 vehicle has the meaning given the term in section 131(a) of the Energy
			 Independence and Security Act of 2007 (42 U.S.C. 17011(a)).
						(3)Range extension
			 infrastructureThe term range extension
			 infrastructure includes equipment, products, or services for recharging
			 plug-in electric drive vehicles that—
							(A)are available to
			 retail consumers of electric drive vehicles on a nondiscriminatory
			 basis;
							(B)provide for
			 extending driving range through battery exchange or rapid recharging;
			 and
							(C)are comparable in
			 convenience and price to petroleum-based refueling services.
							(b)Study
						(1)In
			 generalThe Secretary shall conduct a study of—
							(A)the number and
			 distribution of recharging facilities, including range extension
			 infrastructure, that will be required for drivers of plug-in electric drive
			 vehicles to reliably recharge the electric drive vehicles;
							(B)minimum technical
			 standards for public recharging facilities in coordination with the National
			 Institute of Standards and Technology; and
							(C)the concurrent
			 technical and infrastructure investments that electric utilities and
			 electricity providers will be required to make to support widespread deployment
			 of recharging infrastructure and the estimated costs of the investments.
							(2)ComponentsIn
			 conducting the study required under this subsection, the Secretary shall
			 analyze—
							(A)the variety and
			 density of recharging infrastructure options necessary to power plug-in
			 electric drive vehicles under diverse scenarios, including—
								(i)the
			 ratio of residential, commercial, and public recharging infrastructure options
			 necessary to support 10 percent, 20 percent, and 50 percent penetration of
			 plug-in electric vehicles on a city fleet basis;
								(ii)the
			 ratio of residential, commercial, and public recharging infrastructure options
			 necessary to support 10 percent, 20 percent, and 50 percent penetration of
			 plug-in electric vehicles on a national fleet basis; and
								(iii)the potential
			 impact of fast charging on penetration rates and utility power management
			 requirements;
								(B)whether use of
			 parking spots with access to recharging facilities should be limited to plug-in
			 electric drive vehicles; and
							(C)such other issues
			 as the Secretary considers appropriate.
							(3)ReportNot
			 later than 1 year after the date of enactment of this Act, the Secretary shall
			 submit to the appropriate committees of Congress a report on the results of the
			 study conducted under this subsection, including any recommendations.
						(c)Grants and Loans
			 to State and Local Governments for Recharging Infrastructure
						(1)In
			 generalEffective beginning October 1, 2010, the Secretary shall
			 establish a program under which the Secretary shall provide grants and loans to
			 local governments to assist in the installation of recharging facilities for
			 electric drive vehicles in areas under the jurisdiction of the local
			 governments. The Secretary shall provide funding under this section to State or
			 local governments to pay not more than fifty percent of the recharging
			 infrastructure cost.
						(2)EligibilityTo
			 be eligible to obtain a grant or loan under this subsection, a local government
			 shall—
							(A)demonstrate to the
			 Secretary that the applicant has taken into consideration the findings of the
			 report submitted under subsection (b)(3), unless the local government
			 dem­on­strates to the Secretary that an alternative variety and density of
			 recharging infrastructure options would better meet the purposes of this
			 section; and
							(B)agree not to
			 charge a premium for use of a parking space used to recharge an electric drive
			 vehicle other than a charge for electric energy.
							(3)GuidelinesThe
			 Secretary shall establish guidelines for carrying out this subsection that are
			 consistent with the report submitted under subsection (b)(3).
						(4)Authorization of
			 appropriationsThere is authorized to be appropriated to the
			 Secretary to carry out this subsection a total of $250,000,000 for grants and a
			 total of $250,000,000 for loans, to remain available until expended.
						404.Loan guarantees
			 for advanced battery purchasesSubtitle B of title I of the Energy and
			 Independence and Security Act of 2007 (42 U.S.C. 17011 et seq.) is amended by
			 adding at the end the following:
					
						137.Loan guarantees
				for advanced battery purchases
							(a)DefinitionsIn
				this section:
								(1)Plug-in electric
				drive vehicleThe term plug-in electric drive
				vehicle has the meaning given the term in section 131(a).
								(2)Range extension
				infrastructureThe term range extension
				infrastructure includes equipment, products, or services for recharging
				plug-in electric drive vehicles that—
									(A)are available to
				retail consumers of electric drive vehicles on a nondiscriminatory
				basis;
									(B)provide for
				extended driving range through battery exchange or rapid recharging; and
									(C)are comparable in
				convenience and price to petroleum-based refueling services.
									(b)Loan
				GuaranteesThe Secretary shall guarantee loans made to eligible
				entities for the aggregate purchase by an eligible entity of not less than
				5,000 batteries that use advanced battery technology within a calendar
				year.
							(c)Eligible
				EntitiesTo be eligible to obtain a loan guarantee under this
				section, an entity shall be—
								(1)an original
				equipment manufacturer;
								(2)a vehicle
				manufacturer;
								(3)an electric
				utility;
								(4)any provider of
				range extension infrastructure; or
								(5)any other
				qualified entity, as determined by the Secretary.
								(d)RegulationsThe
				Secretary shall promulgate such regulations as are necessary to carry out this
				section.
							(e)Authorization of
				appropriationsThere are authorized to be appropriated such sums
				as are necessary to carry out this
				section.
							.
				405.Study of
			 end-of-useful life options for motor vehicle batteries
					(a)In
			 GeneralIn combination with the research, demonstration, and
			 deployment activities conducted under section 641(k) of the Energy and
			 Independence and Security Act of 2007 (42 U.S.C. 17231(k)), the Secretary shall
			 conduct a study on the end-of-useful life options for motor vehicle batteries,
			 including recommendations for stationary storage applications and recyclability
			 design specifications.
					(b)ReportNot
			 later than 1 year after the date of enactment of this Act, the Secretary shall
			 submit to the appropriate committees of Congress a report on the results of the
			 study conducted under subsection (a), including any recommendations.
					406.Study and
			 demonstration electrification of postal fleet
					(a)In
			 generalThe Postal Service shall conduct a study of what portion
			 of its mail delivery vehicles are capable of being replaced with plug-in hybrid
			 electric vehicles.
					(b)ReportNot
			 later than 1 year after the date of enactment of this Act, the Postal Service
			 shall submit to the appropriate committees of Congress a report on the results
			 of the study conducted under subsection (a).
					(c)Prototype
			 Plug-In Electric Hybrid Mail Delivery VehiclesNot later than 2
			 years after the date of enactment of this Act, the Postal One service shall
			 contact for the development of a prototype plug-in electric hybrid mail
			 delivery vehicles.
					407.Maximum weight
			 study for energy efficiency and safety
					(a)In
			 GeneralThe Secretary of Transportation, in consultation with the
			 Administrator of the National Highway Traffic Safety Administration, shall
			 conduct a study to investigate whether oil savings goals can be achieved in the
			 trucking industry without adverse safety consequences by determining the safety
			 impacts and other effects of increasing the maximum allowable gross weight for
			 vehicles using the Interstate System to allow for larger, more fuel-efficient
			 tractor-trailers.
					(b)Study
			 ComponentsIn conducting the study under this section, the
			 Secretary of Transportation shall—
						(1)determine whether
			 a vehicle with a supplementary sixth axle and a gross weight of up to 97,000
			 pounds that is traveling at 60 miles per hour is capable of stopping at a
			 distance of 355 feet or less;
						(2)determine whether
			 the use of the Interstate System by vehicles described in paragraph (1) would
			 require a fundamental alteration of the vehicle architecture that is commonly
			 used for the transportation of goods as of the day before the date of the
			 enactment of this Act;
						(3)analyze the safety
			 impacts of allowing vehicles described in paragraph (1) to use the Interstate
			 System; and
						(4)consider the
			 potential impact on highway safety of applying lower speed limits on such
			 vehicles than the speed limits in effect on the day before the date of the
			 enactment of this Act.
						(c)ReportNot
			 later than 1 year after the date of the enactment of this Act, the Secretary
			 shall submit a report to Congress that contains the results of the study
			 conducted under this section, including a determination by the Secretary as to
			 whether permitting vehicles with a supplementary sixth axle and a gross weight
			 of not more than 97,000 pounds to use the Interstate System would have an
			 adverse impact on highway safety.
					(d)DefinitionIn
			 this section, the term Interstate System has the meaning given
			 that term in section 101(a) of title 23, United States Code.
					BIncentives for
			 Diversification of Transportation
				420.Amendment of
			 1986 CodeExcept as otherwise
			 expressly provided, whenever in this subtitle an amendment or repeal is
			 expressed in terms of an amendment to, or repeal of, a section or other
			 provision, the reference shall be considered to be made to a section or other
			 provision of the Internal Revenue Code of 1986.
				421.Extension of
			 credit for medium and heavy-duty hybrid vehicles
					(a)In
			 GeneralParagraph (3) of section 30B(k) is amended by striking
			 December 31, 2009 and inserting December 31,
			 2014.
					(b)Effective
			 DateThe amendment made by this section shall apply to vehicles
			 acquired after the date of the enactment of this Act.
					422.Extension of
			 credit and extension of temporary increase in credit for alternative fuel
			 vehicle refueling property
					(a)Extension of
			 CreditSubsection (g) of section 30C is amended by striking
			 service— and all that follows and inserting service after
			 December 31, 2018..
					(b)Extension of
			 Temporary IncreaseParagraph (6) of section 30C(e) is
			 amended—
						(1)by striking
			 January 1, 2011 and inserting January 1, 2019,
			 and
						(2)by striking
			 and
			 2010 in the heading and inserting
			 through
			 2018.
						(c)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2010.
					423.Extension and
			 expansion of credit for new qualified plug-in electric drive motor
			 vehicles
					(a)ExtensionSection
			 30D is amended by adding at the end the following new subsection:
						
							(g)TerminationThis
				section shall not apply to any property purchased after December 31,
				2018.
							.
					(b)Restoration of
			 Credit for Large New Qualified Plug-In Electric Drive Motor Vehicles Weighing
			 Over 14,000 Pounds
						(1)In
			 generalThe last sentence of
			 section 30D(b)(3) is amended to read as
			 follows:
							
								The amount determined under this
			 paragraph shall not exceed—(A)$5,000, in the
				case of any new qualified plug-in electric drive motor vehicle with a gross
				vehicle weight rating of not more than 14,000 pounds,
								(B)$10,000, in the
				case of any new qualified plug-in electric drive motor vehicle with a gross
				vehicle weight rating of more than 14,000 pounds but not more than 26,000
				pounds, and
								(C)$12,500, in the
				case of any new qualified plug-in electric drive motor vehicle with a gross
				vehicle weight rating of more than 26,000
				pounds.
								.
						(2)Conforming
			 amendmentsParagraph (1) of section 30D(d) is amended by adding
			 and at the end of subparagraph (D), by striking subparagraph
			 (E), and by redesignating subparagraph (F) as subparagraph (E).
						(c)Increase in Per
			 Manufacturer CapParagraph (2) of section 30D(e) is amended by
			 striking 200,000 and inserting 400,000.
					(d)Effective
			 DateThe amendments made by this section shall apply to vehicles
			 acquired after the date of the enactment of this Act.
					424.Extension of
			 credit for certain plug-in electric vehicles
					(a)In
			 GeneralSubsection (f) of section 30 is amended by striking
			 December 31, 2011 and inserting December 31,
			 2018.
					(b)Effective
			 DateThe amendment made by this section shall apply to vehicles
			 acquired after the date of the enactment of this Act.
					425.Credit for new
			 qualified plug-in electric drive motor vehicles
					(a)Plug-In electric
			 drive motor vehicle creditSubpart B of part IV of subchapter A
			 of chapter 1 (relating to other credits) is amended as follows:
						(1)Subsection (a) of
			 section 30D is amended to read as follows:
							
								(a)Allowance of
				credit
									(1)In
				generalThere shall be allowed as a credit against the tax
				imposed by this chapter for the taxable year an amount equal to the applicable
				amount with respect to—
										(A)each new qualified
				plug-in electric drive motor vehicle placed in service by the taxpayer during
				the taxable year, or
										(B)each automotive
				grade battery purchased by the taxpayer during the taxable year subject to a
				minimum purchase of 1,000 batteries with a battery capacity no smaller than 5
				kilowatt hours.
										(2)Applicable
				amount
										(A)For purposes of
				paragraph (1)(A), the applicable amount is the sum of—
											(i)$2,500, plus
											(ii)$417 for each
				kilowatt hour of traction battery capacity in excess of kilowatt hours.
											(B)For purposes of
				paragraph (1)(B), the applicable amount is the sum of—
											(i)$1,000,
				plus
											(ii)$200 for each
				kilowatt hour of traction battery capacity in excess of 5 kilowatt
				hours.
											.
						(2)Subsection (c)(6)
			 is amended by striking the the period and inserting , and and
			 inserting after it:
							
								(7)is not powered by
				a battery for which any taxpayer received a tax credit pursuant to subsection
				(a)(1)(B) of this
				section.
								.
						(3)Subsections (d),
			 (e), (f), and (g) are redesignated as subsections (e), (f), (g), and (h) and a
			 new subsection (d) is inserted:
							
								(d)Qualified
				automotive batteryFor purposes of this section, the term
				qualified automotive battery means a battery with at least 5
				kilowatt hours of traction battery capacity that is designed for use in
				qualified plug-in electric drive motor vehicles but is purchased for
				non-automotive
				applications.
								.
						426.Tax credit for
			 most efficient vehicle in classSubpart B of part IV of subchapter A of
			 chapter 1 (relating to other credits) is amended by adding at the end the
			 following new section:
					
						30E.Most efficient
				vehicle in class credit
							(a)Allowance of
				creditThere shall be allowed as a credit against the tax imposed
				by this chapter for the taxable year an amount equal to $2,000 for each car
				that is determined to be the most efficient vehicle in class
				placed in service by the taxpayer during the taxable year.
							(b)Most efficient
				vehicle in classFor purposes of this section, the term
				most efficient vehicle in class means the motor vehicle identified
				as the most efficient vehicle in each class of vehicle in the Annual Fuel
				Economy Guide published by the Environmental Protection
				Agency.
							.
				427.Study of
			 development of common standards for PHEVs and EVs between the United States,
			 Europe and Asia
					(a)In
			 generalThe Secretary shall conduct a study identifying the
			 components of electric vehicles, hybrid-electric vehicles and plug-in
			 hybrid-electric vehicles for which it is important that there be common
			 standards within the United States and between the United States, European and
			 Asian automakers and examine the extent to which such standards are (or are
			 not) or have been (or have not been) developed, and the status of any such
			 efforts to develop such standards.
					(b)ReportNot
			 later than 1 year after the date of enactment of this Act, the Secretary shall
			 submit to the appropriate committees of Congress a report on the results of the
			 study conducted under subsection (a), including any recommendations.
					CLow Carbon
			 Diversification of Electric System
				431.Innovative
			 low-carbon loan guarantee programSection 1703 of the Energy Policy Act of
			 2005 (42 U.S.C. 16513) is amended—
					(1)in subsection (b),
			 by adding at the end the following:
						
							(11)Innovative
				low-carbon technology projects in accordance with subsection
				(f).
							;
				and
					(2)by adding at the
			 end the following:
						
							(f)Innovative
				Low-Carbon Technology Projects
								(1)In
				generalThe Secretary may make guarantees to carry out innovative
				low-carbon technologies projects.
								(2)Funding
									(A)In
				generalSubject to the Federal Credit Reform Act of 1990 (2
				U.S.C. 661 et seq.), the total principal amount of loans guaranteed to carry
				out projects under this subsection shall not exceed $50,000,000,000, to remain
				available until committed.
									(B)Additional
				amountsAmounts made available to carry out this subsection shall
				be in addition to any other authority provided for fiscal year 2010 or any
				previous fiscal year.
									(C)Source of
				funds
										(i)In
				generalAmounts made available to carry out this subsection shall
				be—
											(I)derived from
				amounts received from borrowers pursuant to section 1702(b)(2) for fiscal year
				2010 or any previous fiscal year; and
											(II)collected in
				accordance with the Federal Credit Reform Act of 1990 (2 U.S.C. 661 et
				seq.).
											(ii)TreatmentThe
				source of payment received from borrowers described in clause (i) shall be not
				considered a loan or other debt obligation that is guaranteed by the Federal
				Government.
										(D)Subsidy
				costIn accordance with section 1702(b)(2), no appropriations to
				carry out this subsection shall be available to pay the subsidy cost of
				guarantees.
									.
					
